Per Curiam.
Appellant sued to recover on an assigned claim for services rendered the respondent. The jury returned a verdict in his favor. The respondent moved for a new trial, setting up seven of the statutory grounds therefor, including one that the evidence was insufficient to justify the verdict. The order on the motion was “now, therefore, it is by the court ordered, adjudged and decreed that a new trial be awarded herein, to which the plaintiff is allowed an exception.” Prom the order granting a new trial, this appeal has been taken.
*700There being in this case a substantial conflict in the evidence, we will not, according to the uniform holding of this court, disturb the order appealed from. Alberts v. Rasher, Kingman, Herrin, 128 Wash. 32, 221 Pac. 975, and cases therein cited. Other grounds for the granting of the new trial are very seriously, and we may say rather convincingly, urged by the respondent, but we find it unnecessary to discuss them.
Affirmed.